DETAILED ACTION
This communication is a final office action on the merits on patent application 16/675245, attorney docket VISP0032USA which has an claimed effective filing date of 11/06/2019, based on the present application’s filing date, and the applicant is Vanguard International Semiconductor Singapore PTE . The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA .  Claims 1-11 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant correctly argues that the amendment to claim 1 overcomes the §112b rejection of that claim by clarifying that the oxide is thermally grown, so the §112 rejection of claims 1-11 is withdrawn.
Applicant has corrected the antecedent issues in claim 11 so the §112 rejection of that claim is withdrawn.  
Applicant has added the limitation of an active layer to claim 10 so the §112b for a gap between the elements is withdrawn.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1,
The prior art does not teach or make obvious a MEMS device with a stopper formed of the substrate and covered with a thermally formed oxide and a cavity through the substrate and the oxide.
Claims 2-9 depend from claim 1 and carry the same novel features.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10 and 11 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Chou et al. (U.S. 2020/0079642).

As for claim 10,
Chou teaches microelectromechanical (MEMS) device comprising: a substrate (104) comprising a device stopper (shoulder outside the cavity), 
wherein the device stopper is integral to the substrate and formed of the substrate material (formed of the substrate by etch in figure 4); 
a dielectric isolation layer (114) arranged over the substrate; 
wherein the 25dielectric isolation layer is formed by thermal oxidation [0040] and comprises: 
a block trench (openings 110’) having sidewalls and a bottom; 
wherein the block trench is arranged over the substrate, and defines a shoulder portion of the dielectric isolation layer (shown in figure 6); 
and 30wherein the device stopper at least partially surrounds the block trench in 3Appl. No. 16/675,245 dielectric isolation layer (completely surrounds the cavity), 
and at least partially extends through the dielectric isolation layer (the shoulder extends beyond the thickness of the oxide at the bottom of the cavity); 
and an active device (120) layer arranged over the dielectric isolation layer.

As for claim 11,
Chou teaches the MEMS device of claim 10, and Chou teaches that the sidewalls of the block trench in the dielectric isolation layer is configured to serve as an alignment structure for forming the device cavity in the substrate and below the active device layer (the shoulder delimits the opening because is only formed at the edge of the oxide), and 
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JOHN A BODNAR/           Examiner, Art Unit 2893